      Case 1:19-cv-00333-NONE-SAB Document 69 Filed 08/04/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    MICHAEL THOMAS,                                  )   Case No.: 1:19-cv-00333-NONE-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER APPROVING PARTIES’ STIPULATION
10            v.                                          TO EXTEND PLAINTIFF’S DEADLINE TO
                                                      )   OPPOSE DEFENDANT’S MOTION FOR
11                                                    )   SUMMARY JUDGMENT
     DAVID DAVEY, et.al.,
                                                      )
12                    Defendants.                     )   (ECF No. 68)
                                                      )
13                                                    )
14
15            Plaintiff Michael Thomas is appearing in forma pauperis in this civil rights action pursuant to 42
16   U.S.C. § 1983.
17            On August 4, 2021, the parties filed a stipulation to extend Plaintiff’s deadline to oppose
18   Defendant’s motion for summary judgment.
19            On the basis of good cause, it is HEREBY ORDERED the deadline for Plaintiff to oppose
20   Defendant’s motion for summary judgment is extended to September 9, 2021, and Defendant’s
21   deadline to file a reply is extended to September 20, 2021.
22
23   IT IS SO ORDERED.
24
     Dated:        August 4, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
